DETAILED ACTION
	This Office action is in response to the Request for Continued Examination filed on May 4, 2022. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Regarding Claim 1, the phrase “falve cavity durin ga” should be written - -valve cavity during a- - for grammatical clarity.
Regarding Claim 6, the phrase “each a” should be replaced with either - -each- - or - -a- - for grammatical clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, it is unclear what is meant by the limitation “each a flow restriction.” Only one flow restriction had previously been recited, and it is unclear if this is the same limitation as the previously recited flow restriction or if there are multiple flow restrictions.
Regarding Claim 10, the limitation “the flow restrictions” in the fourth to last line of the claim renders the claim indefinite because only one flow restriction had previously been defined within the claim.
Claims 19 and 20 recite the limitation "the pressure profile" in the first line of each claim.  There is insufficient antecedent basis for this limitation in the claims. This particular reference to “the pressure profile” is the first and thus a pressure profile has not been defined within the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 6 fails to further limit claim 1 because the limitation "flow restriction restricts the rate of pressure reduction during a deflation operation through the valve cavity" is previously defined within claim 1 wherein "the flow restriction is sized to restrict the rate of air flow from the valve . 
Claim 15 fails to further limit claim 10 because the limitation "flow restriction restricts the rate of pressure reduction during a deflation operation through the valve cavity" is previously defined within claim 10 wherein "the flow restriction is sized to restrict the rate of air flow from the valve cavity during a tire pressure reduction event." 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2987969 B2 (Tanaka et al.).
Regarding Claim 1, Tanaka et al. discloses (last two para. of p. 3, p. 4-7 and 10; Figs. 1-5) a valve assembly (300) for a tire pressure control system used to control tire pressure of a vehicle, the valve assembly comprising: a unitary body (housing 310) comprising: attachment points for mounting the unitary body to a vehicle wheel end (it can be seen in Fig. 2 that there are multiple points where the valve 300 is attached to the wheel end); one or more valves (pressure regulating valve 300), each valve comprising: a valve element (spool valve 342, diaphragm 334) mounted to the valve cavity (bore 341, chamber 321), the valve element and the valve cavity defining an air supply chamber (chamber 324, 321) and a tire supply chamber (chamber 325), wherein the air supply chamber (324) and the tire supply chamber (325) are defined by the valve cavity (bore 341) and the valve element (spool valve 342, chamber 321 is defined by cavity in housing 310 and diaphragm 334), the valve element (342) being biased toward a closed position that seals between the air supply chamber (324) and the tire supply chamber (325); a valve cavity (bore 341, chamber 321) formed in the unitary body; an air supply passage (communication hole 317) in fluid communication with the air supply chamber (324) and being adapted to connect to an air supply (air cylinder 354), the air supply passage comprising a flow restriction (throttle 326 or 327), a tire supply passage (communication hole 323) in fluid communication with the tire supply chamber (325) and adapted to connect to a vehicle tire (101) that is carried by the vehicle wheel end, and a flow restriction (throttle 326 or 327), the air supply passage (317) and the tire supply passage (323) being connected to each of the one or more valve cavities (341, 321), the flow restriction (326 or 327) having a reduced flow area relative to the tire supply passage (p. 5); the valve element (342, 334) moving to an open position that permits airflow between the air supply chamber (324, 321) and the tire supply chamber (325) upon application of a predetermined pressure within the valve cavity (bore 341, chamber 321) against the valve element, and the reduced flow area of the flow restriction (throttle 326 or 327) is sized to restrict the rate of air flow from the valve cavity during a tire pressure reduction event and cause the valve element to move to the closed position when air pressure in the tire supply chamber (325) is below a threshold (p. 6-7, first Para. of p. 8).
Regarding Claim 2, Tanaka et al. discloses the valve assembly of claim 1, as discussed above. Tanaka et al. further discloses (p. 4-5; Fig. 1) each valve comprises a cover (315) that overlies the valve cavity (chamber 321) and the valve element (diaphragm 334), an inner surface of the cover defining a cover cavity (chamber 322), the valve element comprising a diaphragm (334) secured between the valve cavity (chamber 321) and the cover cavity (chamber 322), wherein the diaphragm is exposed to the tire pressure on a valve-facing side of the diaphragm, and atmospheric pressure on a cover-facing side of the diaphragm (last para. of p. 4, first two para. of p. 5).
Regarding Claim 3, Tanaka et al. discloses the valve assembly of claims 1-2, as discussed above. Tanaka et al. further discloses (p. 6; Fig. 1) the diaphragm (334) is biased by a spring element (spring 333) positioned between the cover (315) and the diaphragm (334).
Regarding Claim 4, Tanaka et al. discloses the valve assembly of claims 1-2, as discussed above. Tanaka et al. further discloses (last para. of p. 4, first two para. of p. 5; Fig. 1) the cover (315) comprises a vent (communication hole 318) that vents the cover cavity (chamber 322) to atmosphere.
Regarding Claim 5, Tanaka et al. discloses the valve assembly of claim 1, as discussed above. Tanaka et al. further discloses (last two para. of p. 3, p. 4; Figs. 1-2) an air supply connector (connector 303) in communication with each of the air supply passages (communication hole 317), the air supply connector being rotatable relative to the unitary body (rotates through threaded connection), the air supply connector being connected to an air supply hose (tube 301, passage 216, control line 351) from an air supply (air cylinder 354).
Regarding Claim 6, Tanaka et al. discloses the valve assembly of claim 1, as discussed above. Tanaka et al. further discloses (p. 7, first para. of p. 8; Figs. 1-5) the flow restriction (throttle 326, 327) restricts the rate of pressure reduction during a deflation operation through the valve cavity (chamber 324, 325).
Regarding Claim 10, Tanaka et al. discloses (last two para. of p. 3, p. 4-7 and 10; Figs. 1-5) a method of manufacturing a valve assembly, comprising the steps of: obtaining a unitary body (housing 310) having a first face (shown generally at 310 of Fig. 1), a second face opposite the first face and separated by a thickness (shown generally at 316, thickness therebetween), machining the unitary body to form: attachment points for mounting the unitary body to a vehicle wheel end (it can be seen in Fig. 2 that there are multiple points where the valve 300 is attached to the wheel end); and one or more valve cavities (bore 341, chamber 321) in the unitary body, each of the one or a more valve cavities (341, 321) being connected to an air supply passage (communication hole 317) that is connectable to an air supply (air cylinder 354) and a tire supply passage (communication hole 323) that is connectable to a vehicle tire (101) carried by the vehicle wheel end, wherein each of the air supply passage (317) and the tire supply passage (323) are formed in the unitary body, and the air supply passage (317) comprises a flow restriction (throttle 326, 327) having a reduced flow area relative to the tire supply passage (323); forming one of more valves by mounting a valve element (spool valve 342, diaphragm 334) to each of the one or more valve cavities (bore 341, chamber 321) such that the valve element (342, 334) defines an air supply chamber (chamber 324, 321) in communication with the air supply passage (317) and a tire supply chamber (chamber 325) in communication with the tire supply passage (323); and biasing the valve element toward a closed position that seals between the air supply chamber and the tire supply chamber such that the valve element (342, 334) moves to an open position that permits airflow between the air supply chamber (324, 321) and the tire supply chamber (325), the valve element (342, 334) moving to the open position upon application of a predetermined pressure within the valve cavity (341, 321) against the valve element (342, 334), wherein the reduced flow area of the flow restrictions (326, 327) is sized to restrict the rate of air flow from the valve cavity during a tire pressure reduction event and cause the valve element to move to the closed position when air pressure in the tire supply chamber is below a threshold (p. 6-7, first Para. of p. 8).
Regarding Claim 11, Tanaka et al. discloses the method of claim 10, as discussed above. Tanaka et al. further discloses mounting a valve element (diaphragm 334) comprising mounting a cover (315) to the unitary body (housing 310) that overlies the valve cavity (chamber 321) and the valve element (334), wherein an inner surface of the cover defining a cover cavity (chamber 322), and wherein the valve element comprises a diaphragm (334) secured between the valve cavity (321) and the cover cavity (322), such that the diaphragm (334) is exposed to the tire pressure on a valve-facing side of the diaphragm, and atmospheric pressure on a cover-facing side of the diaphragm (last para. of p. 4, first two para. of p. 5).
Regarding Claim 12, Tanaka et al. discloses the method of claims 10-11, as discussed above. Tanaka et al. further discloses (p. 6; Fig. 1) biasing the valve element (diaphragm 334) comprising biasing the diaphragm by a spring element (spring 333) positioned between the cover (315) and the diaphragm (334).
Regarding Claim 13, Tanaka et al. discloses the method of claims 10-11, as discussed above. Tanaka et al. further discloses (last para. of p. 4, first two para. of p. 5; Fig. 1) the cover (315) comprises a vent (communication hole 318) that vents the cover cavity (chamber 322) to atmosphere.
Regarding Claim 14, Tanaka et al. discloses the method of claim 10, as discussed above. Tanaka et al. further discloses (last two para. of p. 3, p. 4; Figs. 1-2) the steps of: attaching an air supply connector (connector 303) to the unitary body in communication with each of the air supply passages (communication hole 317), the air supply connector being rotatable relative to the unitary body (rotates through threaded connection); and connecting the air supply connector (303) to an air supply hose (tube 301, passage 216, control line 351) from an air supply (air cylinder 354).
Regarding Claim 15, Tanaka et al. discloses the method of claim 10, as discussed above. Tanaka et al. further discloses (p. 7, first para. of p. 8; Figs. 1-5) the flow restriction (throttle 326, 327) is further sized to restrict the rate of pressure reduction during a deflation operation through the valve cavity (chamber 324, 325).
Regarding Claim 16, Tanaka et al. discloses the method of claim 10, as discussed above. Tanaka et al. further discloses (last two para. of p. 4, p. 5; Fig. 1) the tire supply passage comprises machining a supplemental port (port 312 or throttle 327) in fluid connection with the tire supply passage (communication hole 323).
Regarding Claim 19, Tanaka et al. discloses the valve assembly of claim 1, as discussed above. Tanaka et al. further discloses (last two para. of p. 3, p. 4-7 and 10; Figs. 1-5) the pressure profile comprises an air pressure, a rate of air flow, or a combination of the air pressure and the rate of air flow (the valve is configured to open at a certain air pressure and controls the rate of air flow).
Regarding Claim 20, Tanaka et al. discloses the method of claim 10, as discussed above. Tanaka et al. further discloses (last two para. of p. 3, p. 4-7 and 10; Figs. 1-5) the pressure profile comprises an air pressure, a rate of air flow, or a combination of the air pressure and the rate of air flow (the valve is configured to open at a certain air pressure and controls the rate of air flow).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. in view of US Patent 8,069,890 (Resare et al.).
Regarding Claim 7, Tanaka et al. discloses the valve assembly of claim 1, as discussed above. Tanaka et al. further discloses (last two para. of p. 4, p. 5; Fig. 1) the tire supply passage comprises a supplemental port (port 312 or throttle 327) in fluid connection with the tire supply passage (communication hole 323).
Tanaka does not disclose the supplemental port bypasses the corresponding valve.
However, Resare et al. teaches each tire supply passage comprises a supplemental port for selectively connecting an alternate air passage from the air supply to the tire supply passage that bypasses the corresponding valve (it can be seen in Figure 7 that there is a supplemental port shown generally at 6 that would bypass the CTI valve 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Tanaka et al. to include a supplemental port that bypasses the valve, such as taught by Resare et al., because doing so would allow for quick inflation or deflation of the tire.
Claim(s) 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. in view of US Patent 6,626,502 (Petrak).
Regarding Claim 8, Tanaka et al. discloses the valve assembly of claim 1, as discussed above.
Tanaka et al. does not disclose the attachment points comprise a set of apertures sized and aligned to receive two or more wheel studs of the vehicle wheel end.
However, Petrak teaches (col. 2 lines 31-38, col. 3 lines 43-49, 59-65, col. 4 lines 8-14; Figs. 1-3) a plate member (11) with attachment points (apertures 12) sized and aligned to receive two or more wheel studs (lug bolts 4, stud members 13) of the vehicle wheel end (hub 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Tanaka et al. to include apertures, such as taught by Petrak, in order to mount the valve housing on the wheel end.
Regarding Claim 9, Tanaka et al. and Petrak disclose the valve assembly of claims 1 and 8, as discussed above.
Tanaka et al. does not disclose the attachment points comprise a plurality of sets of apertures sized to mount to different wheel stud patterns.
However, Petrak teaches (col. 2 lines 31-38, col. 3 lines 43-49, 59-65, col. 4 lines 8-14; Figs. 1-3) a plurality of sets of apertures (12) of different sizes.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly disclosed by Tanaka et al. to have apertures of different sizes, such as taught by Petrak, in order for the assembly to be mounted to different wheel stud patterns (Col. 1 lines 11-14) because doing so would increase marketability.
Regarding Claim 17, Tanaka et al. discloses the method of claim 10, as discussed above.
Tanaka et al. does not disclose the attachment points comprise a set of apertures sized and aligned to receive two or more wheel studs of the vehicle wheel end.
However, Petrak teaches (col. 2 lines 31-38, col. 3 lines 43-49, 59-65, col. 4 lines 8-14; Figs. 1-3) a plate member (11) with attachment points (apertures 12) sized and aligned to receive two or more wheel studs (lug bolts 4, stud members 13) of the vehicle wheel end (hub 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Tanaka et al. to include apertures, such as taught by Petrak, in order to mount the valve housing on the wheel end.
Regarding Claim 18, Tanaka et al. and Petrak disclose the method of claims 10 and 17, as discussed above.
Tanaka et al. does not disclose the attachment points comprise a plurality of sets of apertures sized to mount to different wheel stud patterns.
However, Petrak teaches (col. 2 lines 31-38, col. 3 lines 43-49, 59-65, col. 4 lines 8-14; Figs. 1-3) a plurality of sets of apertures (12) of different sizes.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly disclosed by Tanaka et al. to have apertures of different sizes, such as taught by Petrak, in order for the assembly to be mounted to different wheel stud patterns (Col. 1 lines 11-14) because doing so would increase marketability.

Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered but they are not persuasive.
Applicant argues Tanaka et al. does not disclose passages that restrict the rate of air flow. However, Tanaka et al. does disclose throttles (326 and 327) that are sized to restrict air flow as claimed, as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617